09/28/2020


          THE SUPREME COURT OF THE STATE OF MONTANA
                                 No. DA 20-0147
IN THE MATTER OF:

D.A.D., M.J.D., and C.M.D.,

            Youths in Need of Care.

                                      ORDER

      Upon consideration of the State’s Unopposed Motion to Consolidate, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee’s Motion is GRANTED and Cause

Nos. DA 20-0147 (In re D.A.D.), DA 20-0148 (In re M.J.D.) and DA 20-0149

(In re C.M.D.) are hereby consolidated under Cause No. DA 20-0147.




KFS




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                      September 28 2020